Bryan, J.,
delivered the opinion of the Court.
O’Neill was the foreman of Engine Company No. 13, one of the companies of the Fire Department of the City of Baltimore. In October, 1881, he was dismissed from the service of the Department on a charge of disrespect to his superior officer. He brought suit against the Fire Commissioners, alleging that their action in dismissing him was in gross, flagrant and wilful violation of their public duties, of his legal rights, and of the ordinances of the City of Baltimore.
This controversy has already been twice .before this Oourt in different forms. The cases are reported in 59 *429Md., 283, and 63 Md., 336. It appears from the evidence that on the night of the twentieth of October, 1881, at a fire, the plaintiff in the presence of a number of persons, engaged in an altercation with Charles B. Siingluff, one of the Eire Commissioners, and that he carried it on in an excited, angry, boisterous and disrespectful manner. For this he was reported to the Commissioners by Siingluff and was formally dismissed. By the ordinance the Fire Commissioners had the power to dismiss an employe, if he did not discharge his duties to their satisfaction, and in the cases in 53 Md., and 63 Md., it was held that they were not required to proceed by way of formal charge, notice, and trial before dismission. The efficiency of the Fire Department would be very much diminished if the employes were permitted to treat their superior officers with disrespect in public, more especially when engaged in the performance of their official duties. The offence committed, by O’Neill certainly justified the Fire Commissioners in dismissing him. If insubordination were permitted during the time of a fire, and in the face of its terrors and perils, it would reduce the corps of firemen to the level of a disorderly mob. But if he could show that he was not in reality dis.missed for the offence charged, and that the charge was merely a pretext to cover his dismissal for othér and different reasons; more especially for causes which the ordinance declares should not subject hinj to removal, then he would have a right of action against the Commis’iloners. He would under such circumstances show that they had not acted in good faith; that they had not exercised an honest judgment on the case; but that they had acted maliciously and corruptly. The ordinance provides that the employes of this Department “shall be entitled to retain their respective positions for such time as they evince willingness and capacity to discharge the duties pertaining thereunto efficiently, *430harmoniously with their associates, and satisfactorily to the Eire Commissioners; said employes shall not be subject to removal on account of any political, religious or other sentiments entertained by them, so long as said opinion or sentiment does not interfere with the faithful and efficient discharge of their respective duties as employes ofthe Eire Department.” If O’Neillwas really removed on account of his political or religious sentiments, the Commissioners could not evade responsibility by setting up the pretence, of some justifiable cause for their action. But it is not sufficient to make such a charge against them. It must be established by evidence. There is very, little difference in the testimony on the subject of tbe public altercation between the plaintiff and his superior officer; the plaintiff himself and his witnesses agree very closely on this subject with the testimony for the defendants. A serious offence was committed against the discipline of the Department and it was visited with an adequate and appropriate punishment. It is alleged that this punishment was inflicted not for the offence which merited it, but because of political and personal animosity; and testimony was offered tending to show that certain of the Commissioners were hostile to the plaintiff because of his political preferences and votes. But giving the greatest effect to this testimony it has no tendency to show that the sentence of dismissal was not just; and that it was not the result of an honest exercise of judgment on the p^rt of the Commissioners. There is not the least semblance of proof that their judgment was not founded on the reasons Avhich they assigned for it. They had the right to exercise their own judgment, and it was their duty to do so; and for the fair and faithful discharge of their responsibilities they cannot be made amenable before any tribunal.
The plaintiff offered to prove in his first and third exceptions that during the time he was in the service of *431the Eire Department, he evinced willingness and capacity to discharge his duties harmoniously with his associates, and satisfactorily to the Eire Commissioners. And in the second and fourth exceptions he offered to prove that his general reputation was excellent for integrity, sobriety and professional merit as a fireman. The Court rejected these offers and .refused to permit the testimony to go to the jury. . The plaintiff was dismissed for disrespect to his superior officer; the matter charged against him was one single, distinct and specific offence; and the inquiry at the trial was, whether the Commissioners had violated their duty in dealing with this charge. The plaintiff’s conduct on previous occasions, his capacity and efficiency and his general reputation had no bearing on the question of his guilt or innocence of the charge made against him, nor upon the propriety and fairness of the Commissioners’ judgment. The evidence was therefore totally irrelevant.
(Decided 15th March, 1892.)
The Court below instructed the jury that there was no evidence legally sufficient to show that in dismissing the plaintiff the Commissioners acted maliciously or dishonestly; and that therefore their verdict ought to be for the defendants. This is also our opinion.

Judgment affirmed.